ORDER
PER CURIAM.
Joe M. Ward (hereinafter, “Claimant”) appeals pro se from the Labor and Industrial Relations Commission’s (hereinafter, “the Commission”) decision denying him unemployment benefits. Claimant raises two points on appeal. In his first point, *52Claimant alleges the Commission erred in denying him unemployment benefits in that the Commission failed to make requisite findings determining his discharge was for misconduct connected with his work. In his second point, Claimant argues the Commission erred in finding he was discharged for misconduct in the absence of evidence of insubordination or absenteeism.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Shields v. Proctor & Gamble Paper Products Co., 164 S.W.3d 640, 543 (Mo.App. E.D.2005). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).